COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Dennis Dean Foreman v. The State of Texas

Appellate case number:    01-10-01104-CR

Trial court case number: 1282564

Trial court:              232nd District Court of Harris County


       It is ordered that appellant’s “Motion for Rehearing Enbanc” is denied.



 Judge’s signature: /s/ Michael Massengale
                    Acting for the En Banc Court*

 Date: April 19, 2013



 *En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
 Bland, Sharp, Massengale, Brown, and Huddle.